Citation Nr: 1011497	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1950 to September 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A hearing before the undersigned Veterans 
Law Judge was held at the RO in December 2006.  The hearing 
transcript has been associated with the claims file.

The Board remanded the case in March 2007.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lung disorder was not incurred in service and 
is not the result of service, to include any in-service 
asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2004, March 2006, and 
April 2007, and the claim was readjudicated in a January 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

VA has also obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination which is sufficient for adjudicative 
purposes, obtained a competent medical opinion as to the 
etiology and severity of lung disorder which is supported by 
medical rationale, attempted to verify the Veteran's reported 
in-service exposure to asbestos, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  All 
remand instructions have been substantially complied with, 
and no further action is necessary in this regard.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual M21-1 Manual 
Rewrite (M-21MR) contains guidelines for the development of 
asbestos exposure cases.  M-21MR, at Part IV, Subpart ii, 
Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9, in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and certain cancers, among other diseases, 
with the most common of the diseases resulting from exposure 
to asbestos being interstitial pulmonary fibrosis 
(asbestosis).  M-21MR notes that the latent period can vary 
from 10 to 45 years, or longer, between first exposure and 
development of disease.  Exposure can be brief (as little as 
a month) or indirect (bystander disease).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M-21MR 
(as in effect from August 2007).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the above 
requirements by obtaining the Veteran's service personnel 
files and having the Veteran fill out an asbestos 
questionnaire.


The Veteran seeks service connection for a lung condition 
that he maintains stems from exposure to asbestos aboard the 
Navy destroyer U.S.S. Chevalier during the Korean Conflict.  
At the December 2006 hearing he testified that he was a 
Gunner's Mate, and said that "during battle or combat we was 
on the guns - shooting the guns, loading the guns, handling 
the empty cartridges from the guns."  According to the 
Veteran, he wore asbestos gloves in order to remove hot shell 
casings from the ship's guns.  This assertion is endorsed by 
his former Gunnery Officer, now deceased, who advised that 
the Veteran "was required to wear asbestos gloves for 
handling shells."

The Veteran also reports that he was exposed to asbestos in 
his sleeping quarters aboard ship.  He testified that there 
were hundreds of asbestos-insulated pipes that ran through 
the ship's living quarters, and that after bombardments these 
quarters looked as if it had snowed in them.  He testified 
that the bombarding (firing of the ship's guns) went on 
constantly during the first two years that he was in Korea.  
Service department records confirm that the Veteran was a 
Gunner's Mate during the Korean Conflict.  

Service medical records do not report any treatment for or 
complaints of a lung condition, and the September 1953 
separation exam report reflects that clinical evaluation of 
the lungs was normal, as was a radiologic chest examination.  

While the veteran's service records do not report any 
asbestos exposure, M-21MR, IV.ii.2.C.9(g) notes that there 
was widespread exposure to asbestos among Navy veterans.  In 
this case, although the Veteran's duties have not been 
generally linked to significant asbestos exposure, based on 
the Veteran's corroborated history of wearing asbestos gloves 
during his duties as a Gunner's Mate and the widespread 
exposure among Navy veterans, in-service asbestos exposure is 
assumed for the purposes of this decision.  

Even finding the Veteran had in-service exposure to asbestos, 
competent medical evidence is required for a determination 
that the Veteran has an asbestos-related disorder and that 
asbestosis or other asbestos-related disorder is 
etiologically related to the Veteran's service in the United 
States Navy.  


Post-service medical evidence reflects the Veteran's 
"extensive history" of tobacco use until approximately 
1990.  See, e.g., October 1990 Northeast Georgia Medical 
Center records; March 1995 VA hospitalization summary; August 
2006 VA treatment record.  The evidence also reflects that VA 
examinations conducted in January 1992 and April 1996 
revealed normal clinical evaluation of the lungs.  

In 2003, the Veteran was hospitalized on two separate 
occasions for the collapse of his right lung.  See November 
2003 insurance form; December 2003 VA medical records.  At 
that time, he was diagnosed with emphysema and chronic 
obstructive pulmonary disease (COPD), and a VA physician 
determined that, "though [the Veteran] may have been exposed 
to asbestos, his lung disease was consistent with chronic 
obstructive pulmonary disease from tobacco abuse."  See 
December 2003 VA medical record.  In January 2004, the 
Veteran underwent a thoracotomy, apical parietal pleurectomy, 
and resection of the right apical blebs.  See January 2004 VA 
medical record.  

In November 2004, VA received a statement from a chiropractic 
physician, who averred that the Veteran's condition was 
"directly linked to his exposure to asbestos in 1952-1954."  
See November 2004 Munroe statement.  In support of this 
opinion, the chiropractic physician stated that the Veteran's 
"history and symptoms were consistent with someone exposed" 
and that chest x-rays showed that the Veteran has "multiple 
bullas in both lungs," which were "directly [linked] to 
asbestos damage to lungs."  

In August 2009, VA received a statement and treatment records 
from a private pulmonologist who had treated the Veteran for 
his lung conditions.  See generally Waldman records.  The 
records indicate that, after examination and review of a 
computerized tomography (CT) scan of the lungs, the physician 
determined that the Veteran did not have an asbestos-related 
lung disease.  The physician indicated that this opinion was 
based on the fact that the Veteran had "no evidence for any 
of the usual findings of asbestos related lung disease;" 
there was no evidence of interstitial lung disease, pleural 
plaques, fibrosis, effusion, cancer, or mesothelioma.  
Furthermore, the pulmonologist stated that the Veteran's 
spontaneous pneumothorax and moderate obstructive lung 
disease with hypoxemia were not "proven sequelae of asbestos 
exposure."  

In November 2009, a VA examination was conducted.  The record 
reflects the Veteran's symptomatic history, to include that 
he experienced dyspnea in the mid-1990s, was diagnosed with 
COPD in the mid-1990s, and was started on home oxygen between 
1996 and 1997, and was hospitalized for spontaneous right 
pneumothorax in November and December 2003, at which time he 
was determined to have bullous lung disease.  He also 
reported asbestos exposure in service, a "40 pack year 
smoking history" which ended in 1990 and working as a 
bricklayer until 1990.  After examination, review of the 
record, and discussion with the Veteran, the examiner 
diagnosed the Veteran with COPD.  The examiner noted that the 
Veteran did not have any history of pleural effusions, 
pleural plaques, interstitial lung disease, or mesothelioma 
which are conditions typically associated with asbestos 
exposure.  The examiner stated that "on review of the 
literature, [she] did not find any causational link between 
asbestos exposure and COPD or pulmonary blebs."  The 
examiner noted that the same opinion had been reached by a 
private pulmonologist, and she stated that it was less likely 
as not that the Veteran's lung condition was related to 
service.  

After review of the evidence, the Board finds that service 
connection is not warranted because the evidence does not 
probatively and competently suggest that the Veteran has an 
asbestos-related lung disease.  The Board notes that a 
private chiropractor has determined that the Veteran has 
asbestos-related lung disease based on the evidence of 
multiple bulla in the lungs.  The Board finds that the 
probative value of this opinion is outweighed by the 
probative value of the three countervailing opinions that the 
Veteran does not have an asbestos-related lung disorder; 
however, particularly in light of the pulmonologist's 
expertise in this field and the chiropractor's failure to 
provide an explanation for his determination that the 
presence of bulla in the lungs is indicative of asbestos-
related disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (opinion's probative value determined by 
whether it is supported by a detailed rationale/explanation).  
As stated above, probative and competent medical evidence 
must indicate that the Veteran has asbestosis or an asbestos-
related disorder.  In this case, the competent evidence does 
not suggest that the Veteran has an asbestos-related lung 
disease; thus, service connection on this basis must be 
denied.  

The Board has also considered whether service connection is 
warranted on a direct basis. Initially, the Board notes that 
service connection is not available based on any in-service 
tobacco use as service connection on that basis is precluded 
by 
38 C.F.R. § 3.300.  Thus, service connection is only 
available if a lung disorder onset during service or is 
otherwise causally related to service.  In this case, the 
record is absent evidence of a lung disorder, or symptoms 
suggestive thereof, until more than 40 years after service.  
It is also absent a competent opinion linking the Veteran's 
lung disorder to service.  The Board notes that the Veteran 
has alleged that his lung disease is the result of exposure 
to second-hand smoke during service.  See March 2007 
statement.  The Veteran is not competent to make such an 
assertion, however.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Cf. 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  In this case, the evidence does not 
suggest that the Veteran's lung condition is the result of 
exposure to second-hand smoke during service.  Thus, service 
connection on a direct basis is denied.  

In sum, the Board finds that service connection is not 
warranted for a lung disorder as the evidence does not 
suggest that it was incurred in service or that it is related 
to service, or any incident therein, to include asbestos 
exposure.  Thus, the claim is denied.  


ORDER

Service connection for a lung disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


